OPINION

Per Curiam:

This appeal from a judgment divorcing the parties challenges the awards of alimony and child support, and the property distribution as well. Since the trial was not reported, the appellant attempted to utilize the provisions of NRAP 10(c).1 However, the statement of the evidence or proceedings was not submitted to the district court for settlement and approval and, therefore, may not be considered as a part of the record on appeal. United States v. Chesapeake and Ohio Railway Co., 281 F.2d 698, 701 (1960). Consequently, we are wholly unable to evaluate the assigned errors.
Affirmed.

 NRAP 10(c): “. . . Thereupon the statement and any objections or proposed amendments shall be submitted to the district court for settlement and approval and as settled and approved shall be included by the clerk of the district court in the record on appeal.”